Case 15-18601        Doc 88     Filed 05/07/19     Entered 05/07/19 15:04:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-18601
         Martin J Lammer
         Un S Lammer
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/28/2015.

         2) The plan was confirmed on 10/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/23/2017.

         5) The case was completed on 02/12/2019.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,400.00.

         10) Amount of unsecured claims discharged without payment: $71,620.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18601       Doc 88     Filed 05/07/19    Entered 05/07/19 15:04:01                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $19,509.72
        Less amount refunded to debtor                         $309.72

 NET RECEIPTS:                                                                                 $19,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,008.91
     Other                                                                 $72.50
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,081.41

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP Secured               0.00          0.00             0.00           0.00       0.00
 AMERICAN HONDA FINANCE CORP Secured               0.00          0.00             0.00           0.00       0.00
 BANK OF AMERICA               Unsecured     10,673.00     10,673.97        10,673.97       2,787.28        0.00
 BANK OF AMERICA               Unsecured         940.00        940.90           940.90        245.70        0.00
 BECKET & LEE LLP              Unsecured            NA         232.98           232.98          60.84       0.00
 CAPITAL ONE BANK USA          Unsecured         370.00        493.01           493.01        128.74        0.00
 CERASTES LLC                  Unsecured         488.00        448.39           448.39        117.09        0.00
 COMENITY CAPITAL BANK         Unsecured            NA       1,537.47         1,537.47        401.48        0.00
 COMENITY CAPITAL BANK         Unsecured            NA       2,406.86         2,406.86        628.50        0.00
 GLENEAGLE FARM HOMEOWNERS A Secured               0.00          0.00             0.00           0.00       0.00
 MB FINANCIAL BANK             Unsecured           0.00           NA               NA            0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,048.00       2,048.55         2,048.55        534.94        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      9,119.00       9,119.77         9,119.77      2,381.43        0.00
 OCWEN LOAN SERVICING LLC      Unsecured     29,498.00            NA               NA            0.00       0.00
 PENNYMAC LOAN SERVICES        Secured        2,844.50       1,839.88         1,839.88      1,839.88        0.00
 PENNYMAC LOAN SERVICES        Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,786.00       1,786.93         1,786.93        466.62        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         644.00        644.45           644.45        168.28        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         882.00        882.85           882.85        230.54        0.00
 QUANTUM3 GROUP                Unsecured      2,874.00       2,874.66         2,874.66        750.66        0.00
 MB FINANCIAL BANK             Unsecured      6,887.00            NA               NA            0.00       0.00
 AVANT INC                     Unsecured      1,270.00            NA               NA            0.00       0.00
 STERLING JEWELERS INC         Secured           269.09        269.09           269.09        269.09        5.65
 TITLE MAX OF ILLINOIS         Unsecured           0.00           NA               NA            0.00       0.00
 UNITED STUDENT AID FUNDS INC  Unsecured           0.00          0.00             0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-18601      Doc 88    Filed 05/07/19    Entered 05/07/19 15:04:01              Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim          Claim        Claim       Principal      Int.
 Name                           Class    Scheduled       Asserted     Allowed        Paid         Paid
 USAA FEDERAL SAVINGS BANK   Unsecured     11,896.00      11,878.71    11,878.71      3,101.87        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal              Interest
                                                        Allowed               Paid                  Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00             $0.00                $0.00
       Mortgage Arrearage                              $1,839.88         $1,839.88                $0.00
       Debt Secured by Vehicle                             $0.00             $0.00                $0.00
       All Other Secured                                 $269.09           $269.09                $5.65
 TOTAL SECURED:                                        $2,108.97         $2,108.97                $5.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00              $0.00               $0.00
        Domestic Support Ongoing                           $0.00              $0.00               $0.00
        All Other Priority                                 $0.00              $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00              $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $45,969.50          $12,003.97                 $0.00


 Disbursements:

        Expenses of Administration                         $5,081.41
        Disbursements to Creditors                        $14,118.59

 TOTAL DISBURSEMENTS :                                                                  $19,200.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-18601        Doc 88      Filed 05/07/19     Entered 05/07/19 15:04:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
